          Case:21-00710-jtg        Doc #:9 Filed: 03/25/2021        Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF MICHIGAN


IN RE:                                             §
                                                   §
Amanda Henton                                      §     CASE NO. 21-00710
                                                   §     Hon. John T Gregg
   Debtor(s)                                       §


                              CERTIFICATE OF SERVICE

The undersigned certifies under penalty of perjury that he or she has on the date shown
below, by first class U.S. mail addressed to their respective address of record in this case,
served a true copy of the Section 341 notice and Original Chapter 13 Plan on all parties in
interest listed below.

Dated: March 25, 2021                          /s/Keaton Kolbe
                                               Jeffrey D. Mapes, Attorney for Debtor
                                               George J. George, Associate Attorney
                                               29 Pearl St. NW, Ste. 305
                                               Grand Rapids, MI 49503
                                               Phone: (616) 719-3847
                                               Fax: (616) 719-3857

Aaron’s Inc.
c/o Douglas A. Lindsay, CEO
400 Galleria Parkway SE
Ste 300
Atlanta, GA 30339
